Order of the County Court of Suffolk County granting respondent’s motion to vacate a notice of examination before trial reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs; the examination to proceed on five days’ notice. The matters upon which the examination is sought are material to the allegations of the portion of the complaint included in the record, upon which the plaintiff has the burden of proof. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.